Wachtler, J.
(dissenting). As more fully stated in my concurring opinions in Martinez v. Kaufman-Kane Realty Co. (34 N Y 2d 819) and Mevorah v. Garyn (35 N Y 2d 934), I whuld hold the property owner to the standard of reasonable care. And although I would consider it unnecessary to first categorize the plaintiff as a licensee, I am in basic agreement with the view expressed by the Appellate Division dissenters that the jury could have found on this record that the ‘ ‘ defendant, through its authorized employees, failed to exercise the care required under the circumstances to protect the child from the danger of coming into contact with the machinery.”
Accordingly I would reverse and grant a new trial.
Chief Judge Breitel and Judges Jasen, Gabrielli, Rabin and Stevens concur in a memorandum; Judge Jones concurs in result in a separate memorandum; Judge Wachtler dissents and votes to reverse in an opinion.
Order affirmed, without costs, in a memorandum.